Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 1 of 72




         EXHIBIT 1
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 2 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 3 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 4 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 5 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 6 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 7 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 8 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                            Exhibit 1-10 Page 9 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 10 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 11 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 12 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 13 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 14 of 72




         EXHIBIT 2
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 15 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 16 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 17 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 18 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 19 of 72




         EXHIBIT 3
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 20 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 21 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 22 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 23 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 24 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 25 of 72




         EXHIBIT 4
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 26 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 27 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 28 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 29 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 30 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 31 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 32 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 33 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 34 of 72




         EXHIBIT 5
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 35 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 36 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 37 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 38 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 39 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 40 of 72




         EXHIBIT 6
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 41 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 42 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 43 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 44 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 45 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 46 of 72




         EXHIBIT 7
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 47 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 48 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 49 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 50 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 51 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 52 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 53 of 72




         EXHIBIT 8
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 54 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 55 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 56 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 57 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 58 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 59 of 72




         EXHIBIT 9
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 60 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 61 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 62 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 63 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 64 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 65 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 66 of 72




         EXHIBIT 10
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 67 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 68 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 69 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 70 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 71 of 72
Case 2:18-bk-23098-WB   Doc 26-1 Filed 04/12/19 Entered 04/12/19 12:32:24   Desc
                           Exhibit 1-10 Page 72 of 72
